                                                                               Case 3:14-cr-00175-WHA Document 1013 Filed 02/14/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                              IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   UNITED STATES OF AMERICA,
                                                                         10                                                              No. CR 14-00175 WHA
                                                                                            Plaintiff,
                                                                         11
United States District Court




                                                                                v.
                                                                                                                                         REQUEST FOR INFORMATION
                               For the Northern District of California




                                                                         12   PACIFIC GAS AND ELECTRIC
                                                                         13   COMPANY,

                                                                         14                 Defendant.
                                                                                                                         /
                                                                         15
                                                                         16          The Court has received the submission of Attorneys Pitre and Campora (Dkt. No. 1005).

                                                                         17   By FEBRUARY 22 AT NOON, PG&E shall please respond, on a paragraph-by-paragraph basis, to

                                                                         18   Attorneys Pitre and Campora’s submission, specifically admitting, denying, or clarifying for

                                                                         19   accuracy each and every statement from page 1 through page 15, line 9. Please quote each

                                                                         20   paragraph (single-spaced and indented) followed by your response. Please be forthright.

                                                                         21   PG&E shall also provide answers to the following questions:

                                                                         22          1.     With respect to the written testimony of Janaize Markland cited on the first page

                                                                         23                 of Attorneys Pitre and Campora’s submission, please clarify whether Ms.

                                                                         24                 Markland’s reference to 17 tree-related outages per 1,000 miles should have

                                                                         25                 been “< 2 percent of trees in contact,” rather than “< 0.02 percent of trees in

                                                                         26                 contact,” an apparent error by a factor of 100.

                                                                         27          2.     What vegetation clearance requirements exist for PG&E power lines on federal

                                                                         28                 land?
                                                                               Case 3:14-cr-00175-WHA Document 1013 Filed 02/14/19 Page 2 of 2



                                                                          1          3.     With respect to the enhanced vegetation management work proposed in PG&E’s
                                                                          2                 wildfire mitigation plan, it appears that if the proposed rate of vegetation
                                                                          3                 clearance were followed, it would take more than ten years for PG&E to
                                                                          4                 complete its work on the lines located within the High Fire Threat Districts
                                                                          5                 alone. Is this correct?
                                                                          6          4.     Is PG&E in full compliance with Section 4293 of the California Public
                                                                          7                 Resources Code? State the reliability of the sources used to answer. If the
                                                                          8                 answer is anything other than an unqualified yes, state all reasons for
                                                                          9                 noncompliance.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: February 14, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         14                                                           UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
